UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

SAMUEL D. ISALY,

                 Plaintiff,

        -v-                                                           No. 18 CV 9620-LTS-GWG

BOSTON GLOBE MEDIA PARTNERS
LLC,

                 Defendant.

-------------------------------------------------------x

                                            MEMORANDUM ORDER

                 Before the Court is Plaintiff Samuel Isaly’s (“Plaintiff’s”) motion for

reconsideration of the Court’s September 23, 2020, Memorandum Order (docket entry no. 72,

(“the Decision”)), in which the Court dismissed Plaintiff’s second amended complaint (“SAC”)

for failure to state a claim upon which relief can be granted. (Docket entry no. 76.) In his

motion, Plaintiff contests the Decision’s dismissal of Plaintiff’s defamation claims on the basis

that he failed to plausibly allege gross irresponsibility on the part of Boston Globe Media

Partners LLC (“Defendant”). (See Decision.) Plaintiff argues that reconsideration of the

Decision is warranted because the Court overlooked the fact that Defendant published an

inaccurate description of Plaintiff’s quadriplegia, and consequently the Court rendered a clearly

erroneous and manifestly unjust decision when it held that the SAC did not allege plausibly a

reason for Defendant to have doubted the allegedly defamatory allegations. (Docket entry no.




ISALY - RECON MEMORD.DOCX                                  VERSION MAY 13, 2021                     1
77.) The Court has reviewed carefully all of the parties’ submissions 1 and, for the following

reasons, denies Plaintiff’s motion in its entirety.

               “Reconsideration of a court’s previous order is an extraordinary remedy to be

employed sparingly in the interests of finality and conservation of scarce judicial resources.”

MPD Accessories B.V. v. Urban Outfitters, Inc., 2014 WL 3439316, at *1 (S.D.N.Y. July 15,

2014) (internal quotation marks omitted). Accordingly, a motion for reconsideration may only

be granted upon one of three grounds: (1) “an intervening change of controlling law,” (2) “the

availability of new evidence,” or (3) “the need to correct a clear error of law or prevent manifest

injustice.” United States v. Zhu, 41 F. Supp. 3d 341, 342 (S.D.N.Y. 2014) (quoting Virgin Atl.

Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)). A motion for

reconsideration “is not a vehicle for relitigating old issues, presenting the case under new

theories, securing a rehearing on the merits, or otherwise taking a second bite at the apple.”

Analytical Surv., Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (internal quotation

marks omitted). “[U]nless the moving party can point to controlling decisions or data that the

court overlooked—matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court[,]” reconsideration is generally denied. Shrader v. CSX Transp.,

Inc., 70 F.3d 255, 257 (2d Cir. 1995). “The standard for reconsideration is strict and is

committed to the discretion of the court.” S.E.C. v. Wojeski, 752 F. Supp. 2d 220, 223

(N.D.N.Y. 2010) aff'd sub nom. Smith v. S.E.C., 432 F. App'x 10 (2d Cir. 2011).

               In the Decision, the Court held that the facts alleged in the SAC were insufficient

to establish plausibly that Damien Garde, Defendant’s reporter and the author of the alleged




1
       The Court has reviewed the parties’ memoranda, located at docket entry numbers 77-79.
       The Court assumes the parties’ familiarity with the record.


ISALY - RECON MEMORD.DOCX                             VERSION MAY 13, 2021                            2
defamatory article (“the Article”), was grossly irresponsible in publishing the allegations that

Plaintiff complains were defamatory. Viewing the SAC’s allegations, and drawing all

reasonable inferences therefrom, in the light most favorable to Plaintiff, the Court held that

because Plaintiff failed to plead facts demonstrating that the actions attributed to him were

impossible, the SAC did not allege plausibly that Garde had reason to doubt the accuracy of the

allegations published in the Article.

               Plaintiff asserts that the Court overlooked the extent of Plaintiff’s paralysis,

arguing the Court did “not discern[] the discrepancy between the Article’s description of

[Plaintiff’s] injury and . . . quadriplegi[a].” (Docket entry no. 77, at 5.) The Article described

Plaintiff as “partially paralyzed” as a result of an accident that “left him without the use of his

legs” (Article, at 4, 10), which Plaintiff argues describes paraplegia rather than his condition of

quadriplegia. (Docket entry no. 79, at 1.) Plaintiff argues that the Court overlooked the Article’s

misleading description of his condition because an accurate understanding of his physical

limitations would render impossible the allegation that he sent sexually explicit emails and text

messages to female employees, and therefore would render plausible Plaintiff’s claim that Garde

had reason to doubt that allegation. (Docket entry no. 79, at 1-2.)

               The Court did not overlook the fact that Plaintiff is quadriplegic, (see Decision, at

2) (“Plaintiff is quadriplegic due to an athletic injury suffered when he was a teenager”), as

Plaintiff apparently concedes. (See Docket entry no. 77, at 5) (“the Court properly recognized . .

. his disability is substantially greater [than the Article described]”). The Court properly

assumed the truth of Plaintiff’s physical limitations described in the SAC, recognized that

Plaintiff required assistance to operate a telephone, computer keyboard, and computer mouse

(Decision, at 2), and held that the allegations of sexually explicit emails, texts, and calls did not




ISALY - RECON MEMORD.DOCX                          VERSION MAY 13, 2021                                 3
describe first-hand accounts of Plaintiff taking a physical action his quadriplegia would have

made impossible. (Decision, at 12.) Accordingly, Plaintiff has not identified factual allegations

the Court overlooked in the Decision. 2

                Nor did the Court err in determining that the SAC failed to allege plausibly gross

irresponsibility on the part of Garde. The SAC failed to allege facts from which the Court could

infer plausibly that Garde published an accusation of physical activity that was impossible for

Plaintiff to undertake. As Plaintiff concedes, the Article’s allegation about texts, calls, and

emails did not assert physical activity by Plaintiff (docket entry no. 79, at 7-8), and Garde was

told of, and witnessed, Plaintiff’s need for assistance with daily tasks such as eating and

operating electronic equipment. (Decision, at n.3, 12.) Upon these facts and all reasonable

inferences drawn therefrom, the SAC did not allege plausibly that Garde had reason to doubt the

accuracy of the Article’s allegations regarding texts, calls, and emails such that it was grossly

irresponsible to publish them. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Where a complaint

pleads facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line

between possibility and plausibility’”) (citation omitted). Plaintiff’s argument that if the Court

had not overlooked the extent of his paralysis the plausibility of this physical impossibility

argument would have been clear to the Court repeats an argument raised in opposition to the

motion to dismiss and is therefore not appropriate on a motion for reconsideration. Analytical



2
        Plaintiff also argues that “Garde’s false reporting of [Plaintiff’s quadriplegia] is legally
        sufficient to support the conclusion at the pleading stage that the Article was grossly
        irresponsible.” (Docket entry no. 79, at 5.) In a defamation action under New York law,
        the “complaint must set forth the particular words allegedly constituting defamation.”
        Epifani v. Johnson, 882 N.Y.S.2d 234, 242 (N.Y. 2d Dept. 2009) (citing N.Y. C.P.L.R. §
        3016(a) (“the particular words complained of shall be set forth in the complaint”)). The SAC
        did not identify the Article’s description of Plaintiff as “partially paralyzed” or “without the
        use of his legs” as defamatory. (See generally, SAC.) Accordingly, the SAC cannot state a
        defamation claim based on these statements.


ISALY - RECON MEMORD.DOCX                           VERSION MAY 13, 2021                               4
Surv., Inc., 684 F.3d at 52 (holding reconsideration “is not a vehicle for relitigating old issues . . .

securing a rehearing on the merits, or otherwise taking a second bite at the apple.”)



                                             CONCLUSION

                For the forgoing reasons, Plaintiff’s motion to reconsider the Court’s

Memorandum Order dated September 23, 2020, is denied in its entirety.

                This Memorandum Opinion and Order resolves Docket Entry Number 76.

        SO ORDERED.

Dated: New York, New York
       May 13, 2021



                                                               /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               Chief United States District Judge




ISALY - RECON MEMORD.DOCX                           VERSION MAY 13, 2021                               5
